            Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 MATTHEW GILLESPIE,                                  )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 SLACK TECHNOLOGIES, INC., ANDREW                    )
 BRACCIA, STEWART BUTTERFIELD,                       )
 EDITH COOPER, SARAH FRIAR, SHEILA                   )
 JORDAN, MIKE MCNAMARA, JOHN                         )
 O’FARRELL, GRAHAM SMITH,                            )
 SALESFORCE.COM, SKYLINE                             )
 STRATEGIES I INC., and SKYLINE                      )
 STRATEGIES II LLC,                                  )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on December 1, 2020

(the “Proposed Transaction”), pursuant to which Slack Technologies, Inc. (“Slack” or the

“Company”) will be acquired by salesforce.com, inc. (“Parent”), Skyline Strategies I Inc. (“Merger

Sub I”), and Skyline Strategies II LLC (“Merger Sub II,” and together with Parent and Merger Sub

I, “Salesforce”).

       2.      On December 1, 2020, Slack’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Salesforce.          Pursuant to the terms of the Merger Agreement, Slack’s
            Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 2 of 10




stockholders will receive $26.79 in cash and 0.0776 shares of Parent common stock for each share

of Slack common stock they own.

       3.      On December 23, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Slack common stock.




                                                  2
            Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 3 of 10




       9.      Defendant Slack is a Delaware corporation and a party to the Merger Agreement.

Slack’s common stock is traded on the NYSE, which is headquartered in New York, New York

under the ticker symbol “WORK.”

       10.     Defendant Andrew Braccia is a director of the Company.

       11.     Defendant Stewart Butterfield is Co-Founder, Chief Executive Officer, and a

director of the Company.

       12.     Defendant Edith Cooper is a director of the Company.

       13.     Defendant Sarah Friar (“Friar”) is a director of the Company. Friar formerly served

as Senior Vice President, Finance and Strategy of Parent.

       14.     Defendant Sheila Jordan is a director of the Company.

       15.     Defendant Mike McNamara is a director of the Company.

       16.     Defendant John O’Farrell is a director of the Company.

       17.     Defendant Graham Smith (“Smith”) is a director of the Company. Smith formerly

served as Chief Financial Officer of Parent.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

       19.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       20.     Defendant Merger Sub I is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

       21.     Defendant Merger Sub II is a Delaware limited liability company, a wholly-owned

subsidiary of Parent, and a party to the Merger Agreement.




                                                3
            Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 4 of 10




                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       22.     Slack is the leading channel-based messaging platform, used by millions to align

their teams, unify their systems, and drive their businesses forward.

       23.     On December 1, 2020, Slack’s Board caused the Company to enter into the Merger

Agreement with Salesforce.

       24.     Pursuant to the terms of the Merger Agreement, Slack’s stockholders will receive

$26.79 in cash and 0.0776 shares of Parent common stock for each share of Slack common stock

they own.

       25.     According to the press release announcing the Proposed Transaction:

       Salesforce (NYSE: CRM), the global leader in CRM, and Slack Technologies, Inc.
       (NYSE: WORK), the most innovative enterprise communications platform, have
       entered into a definitive agreement under which Salesforce will acquire Slack.
       Under the terms of the agreement, Slack shareholders will receive $26.79 in cash
       and 0.0776 shares of Salesforce common stock for each Slack share, representing
       an enterprise value of approximately $27.7 billion based on the closing price of
       Salesforce’s common stock on November 30, 2020. . . .

       Details on the Proposed Transaction

       The board of directors of each of Salesforce and Slack have approved the
       transaction and the Slack board recommends that Slack stockholders approve the
       transaction and adopt the merger agreement. The transaction is anticipated to close
       in the second quarter of Salesforce’s fiscal year 2022, subject to approval by the
       Slack stockholders, the receipt of required regulatory approvals and other
       customary closing conditions.

       Salesforce has also entered into a voting agreement with certain stockholders of
       Slack common stock, under which each such stockholder has agreed to vote all of
       their Slack shares in favor of the transaction at the special meeting of Slack
       stockholders to be held in connection with the transaction, subject to certain terms
       and conditions. The Slack shares subject to the agreement represent approximately
       55% of the current outstanding voting power of the Slack common stock. . . .




                                                 4
           Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 5 of 10




       Advisors

       BofA Securities, Inc. is serving as exclusive financial advisor to Salesforce and
       Wachtell, Lipton, Rosen & Katz and Morrison & Foerster LLP are serving as legal
       counsel to Salesforce. Qatalyst Partners LP and Goldman Sachs & Co. LLC are
       serving as financial advisors to Slack. Latham & Watkins LLP and Goodwin
       Procter LLP are serving as legal counsel to Slack.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       26.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       27.     As set forth below, the Registration Statement omits material information.

       28.     First, the Registration Statement omits material information regarding the

Company’s and Salesforce’s financial projections.

       29.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose: (i) all line items used to calculate non-GAAP gross profit, non-GAAP operating

income (loss), unlevered free cash flow, and unlevered free cash flow less stock-based

compensation; (ii) projected net income; and (iii) a reconciliation of all non-GAAP to GAAP

metrics.

       30.     The Registration Statement fails to disclose Salesforce’s financial projections.

       31.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       32.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisors, Qatalyst Partners LP (“Qatalyst”) and

Goldman Sachs & Co. LLC (“Goldman Sachs”).




                                                5
           Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 6 of 10




       33.     With respect to Qatalyst’s Illustrative Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash

flows; (ii) the individual inputs and assumptions underlying the discount rates of 8.25% to 9.75%;

(iii) the terminal values for Slack; (iv) Qatalyst’s basis for applying by a range of fully diluted

enterprise value to next-12-month’s estimated UFCF multiples of 30.0x to 45.0x; (v) the cash, cash

equivalents, convertible debt, non-controlling interest, and net operating losses used in the

analysis; and (vi) the number of fully diluted shares of Slack common stock outstanding.

       34.     With respect to Goldman Sachs’ Implied Premia and Multiples Analysis, the

Registration Statement fails to disclose: (i) the number of fully diluted shares of Slack common

stock outstanding; and (ii) the Company’s net debt.

       35.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow

less stock-based compensation; (ii) the individual inputs and assumptions underlying the discount

rates of 6.5% to 9.5%; (iii) the terminal values for Slack; (iv) Goldman Sachs’ basis for applying

an illustrative range of terminal year multiples of 25.0x to 35.0x and perpetuity growth rates

ranging from 2.3% to 6.3%; (v) the number of fully diluted outstanding shares of Slack common

stock; and (vi) the net debt and net operating losses used in the analysis.

       36.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis, the Registration Statement fails to disclose: (i) Goldman Sachs’ basis for applying

enterprise value to NTM revenue multiples of 16.0x to 20.0x; (ii) the individual inputs and

assumptions underlying the discount rate of 8.0%; and (iii) Slack’s net debt.

       37.     With respect to Goldman Sachs’ Premia Analysis, the Registration Statement fails

to disclose the premiums paid in the transactions observed in the analysis.




                                                  6
            Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 7 of 10




       38.     With respect to Goldman Sachs’ Selected Companies Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed in the

analysis.

       39.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       40.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       41.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                 Thereunder Against the Individual Defendants and Slack

       42.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       43.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Slack is liable as the

issuer of these statements.

       44.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.




                                                  7
          Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 8 of 10




       45.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       46.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       47.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       48.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       49.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                       Against the Individual Defendants and Salesforce

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants and Salesforce acted as controlling persons of Slack

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Slack and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.



                                                  8
           Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 9 of 10




       52.     Each of the Individual Defendants and Salesforce was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       54.     Salesforce also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       55.     By virtue of the foregoing, the Individual Defendants and Salesforce violated

Section 20(a) of the 1934 Act.

       56.     As set forth above, the Individual Defendants and Salesforce had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.   As a direct and proximate result of defendants’ conduct, plaintiff is threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:




                                                  9
            Case 1:21-cv-00115-UA Document 1 Filed 01/06/21 Page 10 of 10




       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.       Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.       Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: January 6, 2021                              RIGRODSKY & LONG, P.A.

                                                By: /s/ Timothy J. MacFall
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    Vincent A. Licata
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    Telephone: (516) 683-3516
                                                    Email: sdr@rl-legal.com
                                                    Email: tjm@rl-legal.com
                                                    Email: gms@rl-legal.com
                                                    Email: vl@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   10
